THEA              ORNEY              GENERAL
                                   OF%-EXAS
                                 AlJS1IN    11. TEXAS

  FVILL  WILSON
ATrORNEYDENERAL
                                       August    2,    1962



      Honorable W. C. Lindsey                   Opinion No.      WW-     1411
      Criminal District Attorney
      Jefferson County                          Re:    Who is responsible   for the
      Beaumont,  Texas                                 June collection deposited in
                                                       the fee account of suspended
                                                       Sheriff C. H. “Charley”
      Dear   Mr.   Lindsey:                            Meyer and related questions.

              You have requested     an opinion from       this office    on the following
      questions:

              1. Who is responsible  for the June collections             that were   depo-
      sited to the C. H. “Charley’! Meyer  account?

               2. Who should sign the checks          to distribute    the funds~now in
      that account?

              3.  There was a shortage ip the Meyer account for which resti-
      tution has been made to the County and deposited in a special C. H.
      “Charlgy”   Meyer account.  However,   these funds have not been dis-
      bursed.    Who, now, has the authority to sign the checks to,disburse
      these funds,now in the C. H. “Charley”   Meyer special fund?

              These questions grow out of the rem.o-;ral suit action instituted
      against C. H. “Charley”     Meyer,    the elected Sheriff of Jefferson    County,
      Texas,   and filed in the 60th Judicial District Court of Jefferson      County,
      Texas, on March 27, 1961.      On May 21, 1962, the State took a nonsuit
      in this case.    The State, on May 31, 1962, filed a removal suit against
      C. H. “Charley ” Meyer in the 136th District Court of Jefferson         County,
      Texas, and filed a motion for the suspension      of C. H. “Charley”      Meyer.
      Later that day, the defendant,     C. H. “Charley”    Meyer,  filed a motion
      in the 60th District Court for the reinstatement     of the State’s original
      removal suit, which motion was set for hearing on June 6, 1962.            The
      Judge of the 136th District Court issued an order temporarily         suspending
      C. H. “Charley ” Meyer as Sheriff of Jefferson       County, Texas,     and
      appointed Richard E. Culbertson       to serve as Acting fjlvariff of Jefferson
Honorable   W.   C.   Lindsey,   page 2   (WW-1411)




County, Texas,  on May 31, 1962.    Later on the same day, an order
was signed by the Judge of the 60th Judicial District Court, enjoining
Culbertson from acting as Sheriff.

        Gn June 6, 1962, Judge Gary of the 60th Judicial District Court
signed an order reinstating  the original removal suit and thereby setting
aside the nonsuit order that had been granted previously;   also, he en-
joined Culbertaon from acting as Sheriff.

       A writ of mandamus was granted by the Supreme Court of Texas
in The State of Texas, ex rel. George Dis&an,~  e; al. v. Honorable
Gordon D. Gary, District Judge,         Tex.
                                             -’   (Sup. ct. . July 2, 1962).
The Court,’ in its opinion, said, inzt:

                “We hold that the order purporting to reinstate
        Cause No. B-77,303    on the docket of the 60th District
        Court dated June 6, 1962, and the injunctive ancillary
        orders contained in the decree hearing on said date are
        nugatory and void for the reasons herein set forth and
        should accordingly  be expunged from the records of said
        60th District Court. ”

         The above opinion holds that the 60th District Court’s temporary
restraining  order,  enjoining and restraining  Richard E. Culbertson  from
acting or purporting to act as Acting Sheriff of Jefferson  County, is null
and void and that the order of the 136th District Court, appointing him
Acting Sheriff,  is a valid order.

        C. H. “Charley”     Meyer was the duly elected and legally qualified
Sheriff of Jefferson   County, ‘Texas,  up to and on May 31, 1962, when the
136th District   Court, in Cause No. D-79, 254, ordered his suspension.
On the same day, by order of the 60th District Court, the Acting Sheriff,
appointed by order of the 136th District     Court, was restrained    from act-
ing and C. H. “Charley”     Meyer continued to occupy and carry out the
duties of the office of Sheriff of Jefferson   County, Texas,   until the opinion
of the Supreme Court on July 2, 1962.

         Duly elected officers  suspended from office by a court of compe -
tent j@sdiction,     pending removal proceedings,   are --
                                                         de jure officers.
Attorney   General’s   Opinion WW-1064.    Meyer collected fees due the
office of Sheriff during this time period.
-   -




        Honorable   W.    C.   Lindsey,   page 3            (WW-1411)




                Article    6877,   Vernon’s    Civil    Statutes,   provides:

                        “When any sheriff or any constable shall from
                any cause vacate his office, all unfinished business what-
                soever in his hands shall be transferred   to his successor,
                and be completed by him in the same manner as if com-
                menced by himself. ”

                 In answer to your questions,     it is the opinion of this office that the
        fees collected by the DDEjure sheriff and currently carried in the C. H.
        “Charley”    Meyer acc&Ge          subject to be disbursed by and on the
        authority of the Acting Sheriff, Richard E. Culbertson,        as unfinished
        business   of the office of Sheriff when he assumed the office.       Article
        6877, V. C. S., supra.     All other unfinished business    should be com-
        pleted by the Acting Sheriff.



                                              SUMMARY

                          Richard E. Culbertson,   Acting Sheriff of Jeffer-
                son County, is the only~ person authorized to sign checks
                distributing   funds collected by SuspendedSheriff,   C. H.
                “Charley”     Meyer,  from May 31, 1962, to July 2, 1962.
                All other unfinished business left by C. H. “Charley”
                Meyer should.be completed by the Acting Sheriff.

                                                       Very    truly yours,

                                                       WILL WILSON
                                                       Attbrney General       of Texas




                                                       BY
                                                            Charles R. Lind
        CRL/sh/Pe                                           Assistant Attorney’General

        APPROVED:
        OPINION COMMITTEE:
        W. V. Geppert, Chairman
        J. Gordon Zuber
        Bill Colburn
        Ben Harrison
        W. 0. Shults
        REVIEWED   FOR THE ATTORNEY                    GENERAL
        BY:    Leonard Paaamore